Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 1 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connecticut Local Form Chapter 13 Plan 01/04/2019
UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
Fill in this information to identify your case:
Debtor 1* |John Tremaglio
First Name Middle Name Last Name
i ity Number: XXX - XX -|3
Sorte ag) Wh CHAPTER 13 PLAN
Debtor 2*
Spouse, if filing
First Name Middle Name Last Name
Social Security Number: XXX - XX -
(Enter only ia digits) L L [| [
Case number |18-30852
(If known)
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.
(a) Amended Plan (Indicate Ist, 2nd, etc.) ECF No. of prior plan |103
Amended Plan: Only complete this section if this is an amended plan before confirmation.
Sections of the Plan that have been amended (list):
Plan Section(s) Amendment(s) (Describe)
2.1 To increase amount of monthly payment
2.0 To increase the total amount to be paid into the Plan.
3.1 To check box for "cure" and to modify interest rates
3.2 & 3.3 To move Secured debt from Sec 3.3 to Sec 3.2
3.3 To check the box to "none"
Si] To modify the unsecured claims amount to conform to POCs on file
43 To increase legal fees and update pre-confirmation expenses
2.4 To add a lump sum payment upon confirmation

 

 

 

 

 

 

 

 

 

 

 

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.

All Creditors (check all that apply):
[m] secured
(m] priority
(=) unsecured, non-priority
(_] The amendment affects individual creditors. List each below.
Case 18-30852 Doci115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 2 of 20

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed with the Clerk.

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
506 or 11 U.S.C. § 522(f).

The Debtor must check the appropriate box (Included or Not Included) in the chart
below. If an item is checked as "Not Included," or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

 

 

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Not
Section 3.2, which may result in a partial payment or no payment at allto |{™] Included |]

. Included
the secured creditor.
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security C1 Included | fa] Not
interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3. Included
Assumption or rejection of executory contracts or unexpired leases pursuant Not
to 11 U.S.C. § 365, set out in Section VI. L] Included | fa) Included

 

 

 

 

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
eliminated. You should read this Chapter 13 Plan carefully and discuss it with your

attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
Chapter 13 Plan without further notice if no objection to confirmation is filed. See
Fed.R.Bankr.P. 3015.

 

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
Chapter 13 Plan does not mean that you will receive payment.

 

To All The Chapter 13 Plan contains no non-standard provisions other than those set out in
Parties: Section VII. The Debtor must check one box in the chart below indicating whether any
non-standard provision is Included or Not Included in Section VII of this Chapter 13
Plan.
. . . Not
Non-standard prov , set out in Section VII,
ard provisions, set out in Section [1 Included | (@] Included

 

 

 

 

 

    

PLAN PAYMENTS AND LENGTH OF PLAN

Page 2 of 20
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 3 of 20

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
forth in this Section II.

2.1 Payments to Chapter 13 Standing Trustee.
The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

 

 

 

 

 

 

 

 

$ 1,175.45] perlmonth for |60 months.

 

 

 

 

If fewer than 60 months of payments are specified, additional monthly payments may be made to
the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

 

 

 

2.2 Source of Payments to the Chapter 13 Standing Trustee.
Check all that apply.

{m) The Debtor will make payments pursuant to a payroll deduction order.
Fill in employer information for payroll deduction:

 

 

 

Employer Name: lProsystems LLC
Employer Address: 405 Main Street

 

 

 

Employee Identification No: 49

 

|
|
|Ashaway RI 02801 |
|
|

 

(Note: Redact SSN so only last 4 digits appear)

(®] The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
address (include case number on payment):
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610

2.3 Income Tax Refunds.

Check one.

[™] The Debtor will retain any income tax refunds received during the plan term. Note the Chapter
13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
disposable income if this option is selected.

CJ The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
filed during the plan term within 14 days after filing the return and will turn over to the
Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

() The Debtor will treat income tax refunds as follows:

2.4 Additional Payments.
Check one.
(] None. if “None” is checked, the rest of this subpart need not be completed or reproduced.

[§] The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other

sources, as specified below. Describe the source, estimated amount, and date of each anticipated
payment.

Page 3 of 20
Case 18-30852 Doci115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 4 of 20

Pre Petition Est. .
: . : t
Source: Payments Amount $: 5,039.80! Date: [Upon Confirmati

2.5 Estimated Total Payments.
The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
13 Standing Trustee is:

$ 70,527.00

 

 

 

 

 

 

 

 

 

 

 

 

 

2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
order:

 

 

 

First, Administrative, then Secured, then priority, then General Unsecured (pro rata)

 

The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
unsecured creditors as provided in this Chapter 13 Plan.

TREATMENT OF SECURED CLAIMS

 

3.1 Secured Claims That Will Not Be Modified.

Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.

L] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
[=] There are secured claims treated in this Chapter 13 Plan that are not going to be modified.

[=] Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below.

 

 

 

1. Creditor: |Wilmington Savings Fund Society FSB d/b/a Christiana Trust
Last 4 Digits of [| [| [ ] [ ] Check one of the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account No.: _.
fm) Arrearage on Petition Date: $10,491.82
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $1,114.37, /month
{m) Real Property
{m)|Principal Residence Check below regarding real property taxes and
[_JOther (describe) insurance.
Address of Collateral: {m] Mortgage payments include escrow for:
10 Currier Way, Cheshire, CT [m] Real estate taxes
[mw] Homeowners Insurance

 

_] Debtor pays directly for:
(} Real estate taxes
[-] Homeowners Insurance

 

Page 4 of 20

 

 
 

Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54. Page 5 of 20

(_] Personal Property/Vehicle

 

Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): LU U U U U

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
2. Creditor: {Currier Woods Condo Association (POC # 18)

Last 4 Digits of Check one of the following:
Account No.: U U U L

fm) Arrearage on Petition Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$19,327.29
Interest Rate on Balance: 7.50%
Regular Payment (Maintain) by Debtor:* $0.00) /month
{w] Real Property
{m|Principal Residence Check below regarding real property taxes and
[Other (describe) insurance:
Address of Collateral: (_] Mortgage payments include escrow for:

 

10 Currier Way, Cheshire, CT

 

[_] Real estate taxes

 

 

(_] Homeowners Insurance
(_] Debtor pays directly for:
[_] Real estate taxes

[-] Homeowners Insurance
J Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of

VIN# for any vehicle): U : a U U U

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
3. Creditor: {Currier Woods Tax District (POC # 19)

Last 4 Digits of [ | [ [ [ Check one of the following:
Account No.:

fm) Arrearage on Petition Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$13,935.90
Interest Rate on Balance: 18.00%
Regular Payment (Maintain) by Debtor:* $0.00) /month
[m] Real Property
[m]Principal Residence Check below regarding real property taxes and
[_]Other (describe) Insurance:
Address of Collateral: J Mortgage payments include escrow for:

 

 

10 Currier Way, Cheshire, CT L] Real estate taxes

 

 

[_] Homeowners Insurance
(_] Debtor pays directly for:
(_] Real estate taxes

 

 

Page 5 of 20

 
Case 18-30852 Doci115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 6 of 20

 

 

[_] Homeowners Insurance

(-] Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): LJ UO L LU LU

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.

3.2. Secured Claims Subject to Valuation Motion.
C None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
[@ The Debtor intends to seek an order of the Bankruptcy Court valuing a claim pursuant to 11

U.S.C. § 506.
Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on
Valuation.

Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will
be treated in a chapter 13 plan. This Chapter 13 Plan does not value claims. To value a claim
pursuant 11 U.S.C. § 506, the Debtor must file and serve a separate motion pursuant to
Fed.R.Bankr.P. 3012, 7004 and 9014(b), Any other form of relief sought by a debtor, including a
determination of the extent, validity, and/or priority of a secured creditor’s lien, must be determined
in an adversary proceeding pursuant to Fed.R.Bankr.P. 7001.

The information provided below is for information purposes only, and the Debtor's valuation stated
herein is subject to change, without the need to modify this Chapter 13 Plan, based on the
resolution of any motion or adversary proceeding on valuation. The amount of the creditor's claim
in excess of the valuation determined by the Court for the Collateral shall be treated with other
general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.

The Debtor intends to file a motion requesting that the Court determine the value of the secured
claims listed below. For each non-governmental secured claim listed below, the Debtor states that
the value of the secured claim should be as set out below. For secured claims of governmental
units, unless otherwise ordered by the Court, the value of a secured claim listed in a proof of claim
controls over any contrary amount listed below. For each listed claim, the value of the secured
claim as determined by the Court will be paid in full with interest at the rate stated below, upon an
order of the Court on the Debtor's Motion.

Page 6 of 20

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54

Page 7 of 20

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
unsecured claim under Section V of this Chapter 13 Plan. If the amount of a creditor’s secured
claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Section V of this Chapter 13 Plan. Unless otherwise ordered by the
Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
contrary amounts listed in this paragraph.

The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the

estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.

1. Real Property: (] NONE

 

 

 

 

 

 

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

$0.00

 

 

1. Creditor: Creditor's Total Claim Amount:
Department of Revenue $17,114.40
Services
Last 4 Digits of L C1 if C1 Value of Collateral:
Account No.: $140,000.00
Real Property Secured Portion of Creditor's
[m|Principal Residence Lien:

(_JOther (describe)

 

If claim is for taxes, list principal
amount of tax:

 

 

 

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

Unsecured Portion of Creditor's
claim*:

$0.00

 

 

 

$17,114.40

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

L] Mortgage payments include

escrow for:
(_] Real estate taxes

[_] Homeowners Insurance
(_] Debtor pays directly for:
[_] Real estate taxes

[_] Homeowners Insurance
*Unsecured portion will be treated
in Section FV or V, as appropriate.

 

2. Creditor:

Creditor's Total Claim Amount:

 

 

St. Mary's Hospital

 

$284.05

 

Last 4 Digits of [] [] [ [|

Account No.:
Real Property

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

$140,000.00

 

 

$0.00

 

 

 

Page 7 of 20

 

 

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54

Page 8 of 20

 

[m|Principal Residence
[_Other (describe)

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

Secured Portion of Creditor's
Lien:

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

$284.05

 

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

_] Mortgage payments include

escrow for:
(_] Real estate taxes

(_] Homeowners Insurance
[_] Debtor pays directly for:

_] Real estate taxes

(_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$0.00

 

 

 

3. Creditor: Creditor's Total Claim Amount:
Waterbury Anesthesiology $2,010.00
Assoc.

|Last 4 Digits of C C C 0 Value of Collateral:
Account No.: $140,000.00
Real Property Secured Portion of Creditor's
(m|Principal Residence Lien:
[_]Other (describe)

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

 

Unsecured Portion of Creditor's
claim*:

 

 

$2,010.00

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

C1 Mortgage payments include

escrow for:
] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

 

 

 

Page 8 of 20

 

 

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54

Page 9 of 20

 

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

 

 

4. Creditor: Creditor's Total Claim Amount: Pro osed Secured Claim
moun

Ford Motor Credit $2,530.00 Total Secured Claim to be treated
ren 4 viel of [| [] [| [| Value of Collateral: in this Chapter 13 Plan:

ccount No.:
Real Property $140,000.00 $0.00
[m)Principal Residence Secured Portion of Creditor's If claim is for taxes, list principal
[Other (describe) Lien: amount of tax:

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

 

 

$0.00

 

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

 

$2,530.00

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

(_] Mortgage payments include

escrow for:
(_] Real estate taxes

{_} Homeowners Insurance
(_] Debtor pays directly for:
(-] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

5. Creditor:

Creditor's Total Claim Amount:

 

 

General Electric Capital Corp.

 

$1,248.89

 

Last 4 Digits of [| [ [ [|

Account No.:

Real Property
(@)Principal Residence
(_JOther (describe)

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$140,000.00

 

 

$0.00

 

Secured Portion of Creditor's
Lien:

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

 

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

 

$1,248.89

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

 

 

 

 

Page 9 of 20

 

 
Case 18-30852 Doc115_ Filed 05/10/19 Entered 05/10/19 11:47:54

Page 10 of 20

 

[_] Mortgage payments include

escrow for:
(_] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

6. Creditor:

Creditor's Total Claim Amount:

 

 

Naugatuck Valley Radiological

 

$242.00

 

Last 4 Digits of [| [| [| []

Account No.:

Real Property
[m)Principal Residence
[Other (describe)

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

$140,000.00

 

 

$0.00

 

Secured Portion of Creditor's
Lien:

 

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

 

 

 

Unsecured Portion of Creditor's
claim*:

$0.00

 

 

 

$242.00

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

_] Mortgage payments include

escrow for:
(_] Real estate taxes

(_] Homeowners Insurance
[_] Debtor pays directly for:

_] Real estate taxes

(_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

7. Creditor:

Creditor’s Total Claim Amount:

 

 

Campion Ambulance Service

 

 

$574.60

 

Last 4 Digits of [] C] [ []

Account No.:
Real Property
(m)Principal Residence
[ ]Other (describe)

 

 

 

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$140,000.00

 

 

$0.00

 

Secured Portion of Creditor's
Lien:

 

 

 

If claim is for taxes, list principal
amount of tax:

 

 

$0.00

 

 

$0.00

 

 

 

 

Page 10 of 20

 

 

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54

Page 11 of 20

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

Unsecured Portion of Creditor's
claim*:

 

 

 

$574.60

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

_] Mortgage payments include

escrow for:
(_] Real estate taxes

[_] Homeowners Insurance
(_] Debtor pays directly for:

[_] Real estate taxes

{_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

 

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

$0.00

 

8. Creditor: Creditor's Total Claim Amount:
Family Care $225.36
Last 4 Digi

Account eis of [| [ | [ [] Value of Collateral:

Real Property $140,000.00
(w|Principal Residence Secured Portion of Creditor's
(_JOther (describe) Lien:

 

$0.00

 

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

 

 

$225.36

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

L] Mortgage payments include

escrow for:
(_] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

J Real estate taxes

[_] Homeowners Insurance
*Unsecured portion will be treated

 

in Section IV or V, as appropriate.

 

 

Page 11 of 20

 

 

 
Case 18-30852 Doc115_ Filed 05/10/19 Entered 05/10/19 11:47:54

Page 12 of 20

 

9. Creditor:

Creditor's Total Claim Amount:

 

Bank Street Dental Services

 

 

$3,535.00

 

Last 4 Digits of | [ [| []

Account No.:

Real Property
{m)Principal Residence
(Other (describe)

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$140,000.00

 

 

$0.00

 

Secured Portion of Creditor's
Lien:

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

 

 

 

 

Unsecured Portion of Creditor's
claim*:

$0.00

 

 

 

$3,535.00

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

(_] Mortgage payments include

escrow for:
_] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

10. Creditor:

Creditor's Total Claim Amount:

 

 

Arnold Pellegrini

 

$1,098.47

 

Last 4 Digits of [] [] [] [|

Account No.:

Real Property
(m)Principal Residence
[_JOther (describe)

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

$140,000.00

 

 

$0.00

 

Secured Portion of Creditor's
Lien:

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

$0.00

 

 

Unsecured Portion of Creditor's
claim*:

 

 

 

$1,098.47

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

(_] Mortgage payments include

escrow for:
(_] Real estate taxes

 

 

 

Page 12 of 20

 

 

 

 

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54

Page 13 of 20

 

[_] Homeowners Insurance
(] Debtor pays directly for:

L_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

11. Creditor:

Creditor's Total Claim Amount:

 

 

Bradley Memorial Hospital

 

$1,042.96

 

Last 4 Digits of [| [| [| [|

Account No.:

Real Property
{=|Principal Residence
[_JOther (describe)

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

$140,000.00

 

$0.00

 

 

Secured Portion of Creditor's
Lien:

 

$0.00

 

 

If claim is for taxes, list principal
amount of tax:

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

 

$1,042.96

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

[_] Mortgage payments include

escrow for:
(_] Real estate taxes

(_] Homeowners Insurance
[_] Debtor pays directly for:

[_] Real estate taxes

(-] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

 

 

 

 

 

 

 

$0.00

 

 

 

 

12. Creditor: Creditor's Total Claim Amount: Proposed Secured Claim osed Secured Claim
moun

Tower Ridge Country Club $6,003.09 a
Last 4 Di . f = Total Secured Claim to be treated
Account be ° UL UL U LJ Value of Collateral: in this Chapter 13 Plan:
Real Property $140,000.00 $0.00
[m)Principal Residence Secured Portion of Creditor's If claim is for taxes, list principal
(JOther (describe) Lien: amount of tax:

 

$0.00

 

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

Unsecured Portion of Creditor's
claim*:

 

 

 

 

 

 

$6,003.09

 

 

 

 

Page 13 of 20

 

 

 
Case 18-30852 Doc115_ Filed 05/10/19 Entered 05/10/19 11:47:54

Page 14 of 20

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

CJ Mortgage payments include

escrow for:
[_] Real estate taxes

[_] Homeowners Insurance
(_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

13. Creditor:

Creditor's Total Claim Amount:

 

 

Jack A. Greenspan, DDS

 

$719.39

 

Last 4 Digits of [}[][][]

Account No.:

Real Property
[=)Principal Residence
[_JOther (describe)

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated

 

 

$140,000.00

 

 

in this Chapter 13 Plan:
‘ $0.00

 

Secured Portion of Creditor's
Lien:

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

$719.39

 

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

(] Mortgage payments include

escrow for:
(-] Real estate taxes

[_] Homeowners Insurance
(_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

$0.00

 

14. Creditor: Creditor's Total Claim Amount:
US Dept of Treasury $14,550.53
Last 4 Digits of
Val :
Account No.: [] [ [ ] [ alue of Collateral
Real Property $140,000.00

 

 

 

Page 14 of 20

 

 

 

 
Case 18-30852 Doc115_ Filed 05/10/19 Entered 05/10/19 11:47:54

Page 15 of 20

 

{m)Principal Residence
[ ]Other (describe)

 

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

Secured Portion of Creditor's
Lien:

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

$14,550.53

 

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

L] Mortgage payments include

escrow for:
([] Real estate taxes

(| Homeowners Insurance
(_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

 

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$0.00

 

 

15. Creditor: Creditor's Total Claim Amount:
US Department of Treasury $9,334.25
Last 4 Digits of [] [| [| [] Value of Collateral:
Account No.:
Real Property $140,000.00
[w)Principal Residence Secured Portion of Creditor's
[_]Other (describe) Lien:

 

 

$0.00

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

$9,334.25

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

J Mortgage payments include

escrow for:
[_] Real estate taxes

(_] Homeowners Insurance
[_] Debtor pays directly for:

(_] Real estate taxes

[_] Homeowners Insurance

 

 

 

Page 15 of 20

 

 

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54

Page 16 of 20

 

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

 

 

 

 

 

10 Currier Way, Cheshire, CT

 

 

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

 

$0.00

 

 

 

 

 

16. Creditor: Creditor's Total Claim Amount:
US Dept of Treasury $21,763.09
Last 4 Digits of [| [ ] [ [] Value of Collateral:
Account No.:
Real Property $140,000.00
{=]Principal Residence Secured Portion of Creditor's
[_]Other (describe) Lien:
$0.00

Address of Collateral: Unsecured Portion of Creditor's

claim*:

 

$21,763.09

 

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

L_] Mortgage payments include

escrow for:
_] Real estate taxes

[_] Homeowners Insurance
(_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

 

17. Creditor:

Creditor's Total Claim Amount:

 

 

Cavalry SPV I, LLC

 

$1,226.31

 

Last 4 Digits of [ [] [ [|

Account No.:

Real Property
(w)Principal Residence
[Other (describe)

 

 

 

Address of Collateral:

 

 

10 Currier Way, Cheshire, CT

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$140,000.00

$0.00

 

 

Secured Portion of Creditor's
Lien:

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

 

$1,226.31

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

 

 

If claim is for taxes, list principal
amount of tax:

 

 

 

$0.00

 

 

 

Page 16 of 20

 
Case 18-30852 Doc115_ Filed 05/10/19 Entered 05/10/19 11:47:54

Page 17 of 20

 

(_] Mortgage payments include

escrow for:
[_] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

(_] Real estate taxes

(_(] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

18. Creditor:

Creditor's Total Claim Amount:

 

Currier Woods Tax District

 

$5,915.93

 

Last 4 Digits of [J [| [] [|

Account No.:

Real Property
[m)Principal Residence
Other (describe)

 

 

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

$140,000.00

 

 

 

$0.00

 

Secured Portion of Creditor's
Lien:

 

$0.00

 

If claim is for taxes, list principal
amount of tax:

 

 

 

 

$0.00

 

Unsecured Portion of Creditor's
claim*:

 

 

$5,915.93

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

[_] Mortgage payments include

escrow for:
(_} Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:
(_] Real estate taxes

[_] Homeowners Insurance
*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

19. Creditor:

Creditor's Total Claim Amount:

 

 

Dept. of Revenue Services

 

 

$3,822.38

 

Last 4 Digits of [| [] [] []

Account No.:

Real Property
(™)Principal Residence
{_JOther (describe)

 

 

 

 

 

Value of Collateral:

Proposed Secured Claim
Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$140,000.00

 

 

Secured Portion of Creditor's
Lien:

 

$0.00

 

 

 

If claim is for taxes, list principal
amount of tax:

 

 

$0.00

 

 

 

$0.00

 

 

 

 

Page 17 of 20

 
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 18 of 20

 

Address of Collateral: Unsecured Portion of Creditor's

10 Currier Way, Cheshire, CT || claim*:

 

 

 

 

 

 

 

$3,822.80

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

 

__] Mortgage payments include

escrow for:
[_] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

2. Vehicles: fe] NONE

3. Personal Property: [fm] NONE
3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).

[m] None. /f “None” is checked, the rest of this subpart need not be completed or reproduced.
3.4 Surrender of Collateral.

[w] None. /f “None” is checked, the rest of this subpart need not be completed or reproduced.

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

 

4.1 Applicability Of Post-Petition Interest.
The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

Please enter the current interest rate to be paid to the IRS if interest is
required to be paid under this Chapter 13 Plan (if the Debtor is being

treated as if solvent): [ %

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and, % interest per annum to the Internal Revenue Service's
priority and general unsecured federal tax claims.

4.2 Trustee's Fees.

The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
the case but are estimated to be 10% of plan payments.

4.3 Administrative Attorney's Fees. []PRO BONO

Page 18 of 20
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 19 of 20

 

 

 

 

 

 

 

 

 

 

 

Total Fees: Total Expenses: Paid Prior to Confirmation: Balance Due:
$13,000.00 $1,499.80 $3,310.00 $11,189.80
Total Allowance Sought: $14,499.80] (Fees and Expenses)

 

 

 

[Check one] [m) Through this Chapter 13 Plan
[_] Outside of this Chapter 13 Plan

Payable

 

$10,189.80

Attorneys shall file applications for allowance of compensation and reimbursement of expenses
pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
expenses without such an application if the total allowance sought equals or is less than $4,000.00.

4.4 Domestic Support Obligation(s).
] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 

 

 

4.5 Priority Claims.
(a) None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

 

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
[J None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
holding claims totaling:

 

 

 

$93,648.93

a dividend of —|not less than | | 0.00% | over a period of months.

If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is % per
annum.

 

 

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

(a) None. Jf “None” is checked, the rest of this section need not be completed or reproduced.

NON-STANDARD PLAN PROVISIONS

 

[=] None. Jf “None” is checked, the rest of this section need not be completed or reproduced.

Page 19 of 20
Case 18-30852 Doc115 Filed 05/10/19 Entered 05/10/19 11:47:54 Page 20 of 20

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provisions other than those set out in Section VII.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John Tremaglio
(Debtor Signature) (Joint Debtor Signature)
John Tremaglio May 10, 2019
Debtor (Type Name) Date Joint Debtor (Type Name) Date
/s/ Suzann L. Beckett May 10, 2019
Attorney with permission to Date

sign on Debtor's behalf
[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]

Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.

Page 20 of 20
